DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to prior art rejections of claims 1-3 and 5-17, filed 01/19/2022, have been fully considered and are persuasive in light of the amendments to the claims. The rejections are withdrawn.
Allowable Subject Matter
Claims 1-3, 5-17, and 19-22 are allowed.
REASONS FOR ALLOWANCE
	The prior art of record, alone or in combination, fails to teach every limitation of independent claims 1, 15, and 19. Specifically, the prior art does not teach where the radiomic score is computed using a linear combination of raw feature values weighted by coefficients, the raw feature values being of members of the set of tumoral radiomic features and the set of peritumoral radiomic features; where the radiomic score is computed using a linear combination of raw feature values weighted by coefficients, the raw feature values being of members of the set of tumoral radiomic features and the set of peritumoral radiomic features; and computing a radiomic score based on a linear combination of a raw feature value of a member of the first set of radiomic features or a member of the second, different set of radiomic features, multiplied by a least absolute shrinkage and selection operator (LASSO) coefficient of the raw feature value of the member of the first set of radiomic features or the member of the second, different set of radiomic features, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793